Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2014

The Court of Appeals hereby passes the following order:

A15A0320. DON FAIRCLOTH v. THE STATE.

      In 2007, Don Faircloth pled guilty to twelve counts of first degree forgery. 1 On
June 23, 2014, the trial court entered an order denying Faircloth’s motion for out-of-
time appeal. Faircloth filed a direct appeal from this ruling.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” (Citation and punctuation omitted.) Ross v. State, 310 Ga.
App. 326, 327 (713 SE2d 438) (2011). Prior to this appeal, Faircloth filed two prior
appeals challenging orders of the trial court denying motions for out-of-time appeals.
See Case Number A13A1915, decided March 13, 2014 and Case Number A13A2389,
decided January 15, 2014. In both cases, we affirmed the trial court’s ruling denying
Faircloth an out-of-time appeal. We are precluded from revisiting an issue that has
already been decided. See Ross, supra at 328. Accordingly, this appeal is hereby
DISMISSED.
      Given our recent opinions concluding that Faircloth is not entitled to an out-of-
time appeal, this appeal is frivolous. This Court is empowered to impose sanctions
upon a party who files a frivolous notice of appeal. See Court of Appeals Rule 15 (b).
We thus caution Faircloth against filing future frivolous appeals in this Court as such


      1
        Faircloth filed a motion to withdraw the guilty plea, which the trial court
denied. Faircloth attempted to appeal that ruling, but the appeal was dismissed based
upon his failure to file a brief. See Case Number A12A1709, dismissed July 6, 2012.
will result in the imposition of sanctions.

                                        Court of Appeals of the State of Georgia
                                                                             10/17/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.